Opinion issued December 16, 2014.




                                          In The

                                 Court of Appeals
                                         For The

                            First District of Texas
                              ————————————
                                 NO. 01-14-00765-CV
                              ———————————
                   IN RE SUNBELT RENTALS, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus



                            MEMORANDUM OPINION

      Relator, Sunbelt Rentals, Inc., has filed a petition for a writ of mandamus,

challenging the trial court’s orders requiring relator to respond to discovery

requests and ordering the deposition of relator’s claims and insurance manager.1

Real party in interest, Julie Rogers as next friend for Dalton Rogers, a minor, has


1
      The underlying case is Julie Rogers, as Next Friend of Dalton Rogers, a Minor v. Sunbelt
      Rentals, Inc. and Cody Fox, Individually, Cause No. 2013-65334, in the 151st District
      Court of Harris County, Texas, the Honorable Michael Engelhart presiding.
filed a motion to dismiss the petition as moot. On November 17, 2014, the trial

court signed an order vacating the orders underlying this mandamus proceeding.

Accordingly, the petition is moot. See In re Becker, No. 01-10-00917-CV, 2011

WL 1588520, at *1 (Tex. App.—Houston [1st Dist.] Apr. 21, 2011, orig.

proceeding) (mem. op.) (citing In re Campbell, 106 S.W.3d 788, 788 (Tex. App.—

Texarkana 2003, orig. proceeding)).

      We grant the motion to dismiss and dismiss the petition for writ of

mandamus as moot. We dismiss all other pending motions as moot. Finally, we

vacate our stay order, issued on September 16, 2014.



                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Massengale.




                                        2